AGREEMENT FOR PURCHASE AND SALE OF ASSETS BY AND BETWEEN FOREST OIL CORPORATION As Seller, FOREST OIL PERMIAN CORPORATION As Seller, LINN OPERATING, INC. As Purchaser AND LINN ENERGY HOLDINGS, LLC As Purchaser, Dated as of August 5, 2009 TABLE OF CONTENTS ARTICLE I 1 PURCHASE AND SALE 1 Section 1.1 Purchase and Sale 1 Section 1.2 Assets 1 Section 1.3 Excluded Assets 3 ARTICLE II 4 PURCHASE PRICE 4 Section 2.1 Purchase Price 4 Section 2.2 Performance Deposit 4 Section 2.3 Allocation of the Purchase Price 5 Section 2.4 Adjustment to Purchase Price 5 Section 2.5 Payment and Calculation of Estimated Final Purchase Price; Payment at Closing 7 ARTICLE III 7 ASSET INSPECTION AND TITLE EXAMINATION 7 Section 3.1 Access to Records and Properties of Seller 7 Section 3.2 On-Site Tests and Inspections 7 Section 3.3 Title Matters 8 Section 3.4 Title Adjustments 11 Section 3.5 Casualty Loss 12 Section 3.6 Identification of Additional Defective Interests 13 Section 3.7 Termination Due to Title Matters and Conditions 14 Section 3.8 Title Benefits 14 ARTICLE IV 15 SELLER'S REPRESENTATIONS AND WARRANTIES 15 Section 4.1 Organization, Standing and Power 15 Section 4.2 Authority and Enforceability 15 Section 4.3 Claims Affecting the Assets 16 Section 4.4 Claims Affecting the Sale 16 Section 4.5 No Demands 17 Section 4.6 Taxes 17 Section 4.7 Leases 17 Section 4.8 Non-Foreign Representation 18 Section 4.9 Commitments for Expenditures 18 Section 4.10 Compliance with Laws 18 Section 4.11 Material Contracts 18 Section 4.12 Payments for Production and Imbalances 18 Section 4.13 Governmental Authorizations 19 Section 4.14 Payout Balances 19 Section 4.15 Bankruptcy 19 Section 4.16 Brokerage Fees 19 ii ARTICLE V 20 PURCHASER'S REPRESENTATIONS AND WARRANTIES 20 Section 5.1 Organization, Standing and Power 20 Section 5.2 Authority and Enforceability 20 Section 5.3 Independent Evaluation 21 Section 5.4 Suits Affecting the Sale 21 Section 5.5 Eligibility 21 Section 5.6 Financing 21 ARTICLE VI 21 ASSUMPTION OF OBLIGATIONS AND INDEMNIFICATION 21 Section 6.1 Assumption of Certain Liabilities and Obligations by Purchaser 21 Section 6.2 Indemnification by Purchaser 22 Section 6.3 Indemnification by Seller 22 Section 6.4 Interpretation 23 Section 6.5 Notices 24 Section 6.6 Tax Treatment of Indemnification Amounts 25 ARTICLE VII 25 SELLER'S OBLIGATIONS PRIOR TO CLOSING 25 Section 7.1 Restrictions on Operations 25 Section 7.2 Seller's Operations 27 Section 7.3 Operated Assets 27 Section 7.4 Contract Operating, Marketing and Financial Services Agreement 27 ARTICLE VIII 27 ADDITIONAL AGREEMENTS OF THE PARTIES 28 Section 8.1 Government Reviews and Filings 28 Section 8.2 Confidentiality 28 Section 8.3 Taxes 28 Section 8.4 Receipts and Credits 31 Section 8.5 Suspense Accounts 31 ARTICLE IX 31 CONDITIONS TO CLOSING 31 Section 9.1 Seller's Conditions 31 Section 9.2 Purchaser's Conditions 32 ARTICLE X 33 RIGHT OF TERMINATION AND ABANDONMENT 33 Section 10.1 Termination 33 Section 10.2 Liabilities Upon Termination 33 ARTICLE XI 34 CLOSING MATTERS 34 Section 11.1 Time and Place of Closing 34 Section 11.2 Closing Obligations 34 iii ARTICLE XII 35 POST-CLOSING OBLIGATIONS 35 Section 12.1 Post-Closing Adjustments 35 Section 12.2 Files and Records 36 Section 12.3 Further Assurances 36 ARTICLE XIII 36 ENVIRONMENTAL MATTERS 36 Section 13.1 Purchaser Acknowledgment Concerning Possible Contamination of the Assets 36 Section 13.2 Adverse Environmental Conditions 37 Section 13.3 Disposal of Materials, Substances, and Wastes; Compliance with Law 39 ARTICLE XIV 39 EMPLOYEE MATTERS 39 Section 14.1 Continuing Employees 39 Section 14.2 No Obligation to Hire Seller Employees 39 Section 14.3 Interview, Screening, and Offers to Seller Employees 40 Section 14.4 Employee Benefits 40 Section 14.5 Control of Seller Employees 42 Section 14.6 Solicitation of Continuing Employees 42 Section 14.7 Waiver of Restrictions on Continuing Employees 43 Section 14.8 No Third Party Beneficiaries 43 ARTICLE XV 43 MISCELLANEOUS 43 Section 15.1 Notices 43 Section 15.2 Binding Effect 44 Section 15.3 Counterparts 44 Section 15.4 Expenses 44 Section 15.5 Section Headings 44 Section 15.6 Entire Agreement 44 Section 15.7 Conditions 45 Section 15.8 Governing Law 45 Section 15.9 Assignment 45 Section 15.10 Public Announcements 45 Section 15.11 Notices After Closing 45 Section 15.12 Waiver of Compliance with Bulk Transfer Laws 46 Section 15.13 Waiver 46 Section 15.14 Bonds 47 iv SCHEDULES SCHEDULE A-1 Description of Properties SCHEDULE A-2 Wells SCHEDULE A-3 Agreements SCHEDULE B Value Allocation SCHEDULE C Suits and Claims SCHEDULE D Transition Services Agreement SCHEDULE E Outstanding AFE's SCHEDULE F-1 General Assignment and Bill of Sale Form SCHEDULE F-2 Assignment Form SCHEDULE G Environmental Conditions SCHEDULE Excluded Assets SCHEDULE TANGIBLE/INTANGIBLE ASSET ALLOCATION SCHEDULE3.6 PREFERENTIAL RIGHTS TO PURCHASE SCHEDULE4.10 LAW VIOLATIONS SCHEDULE4.11 UNPAID OBLIGATIONS SCHEDULE4.12(a) TAKE OR PAY OBLIGATIONS SCHEDULE4.12(b) IMBALANCES SCHEDULE4.13 MISSING PERMITS SCHEDULE4.14 PAYOUT BALANCES SCHEDULE BONDS AND PERMITS v AGREEMENT FOR PURCHASE AND SALE OF ASSETS This Agreement for Purchase and Sale of Assets (the "Agreement"), dated as of August 5 2009, is made and entered into by and among Forest Oil Corporation, a New York corporation, and Forest Oil Permian Corporation, a Delaware corporation (collectively "Seller"), and Linn Operating, Inc. a Delaware corporation and Linn Energy Holdings, LLC a Delaware limited liability company (collectively "Purchaser"). RECITALS A.Seller desires to sell to Purchaser the assets, properties and rights hereinafter described upon the terms and subject to the conditions, exceptions and reservations hereinafter set forth; B.Purchaser desires to purchase from Seller such assets, properties and rights as hereinafter set forth upon the terms and subject to the conditions, exceptions and reservations hereinafter set forth; and C.In consideration of the premises and of the mutual promises, representations, warranties, covenants, conditions and agreements contained herein, Seller and Purchaser, intending to be legally bound by the terms hereof, agree as follows: ARTICLE I PURCHASE AND SALE Section 1.1 Purchase and Sale. Subject to the provisions of this Agreement, Seller agrees to sell and convey at the Closing (as defined in Section 11.1), and Purchaser agrees to purchase and accept at the Closing, such conveyance to be effective for all purposes as of 7:00 a.m. at the location of each of the respective Assets on July 1, 2009 (the "Effective Time"), all of the following, less and except the Excluded Assets (as hereinafter defined), which shall be herein referred to collectively as the "Assets". Section 1.2 Assets. The Assets shall mean the following: (a)All right, title and interest of Seller in and to all oil and gas leases, other similar leases, mineral interests, royalties, and overriding royalties, whether producing or non-producing, as described on Schedule A-1 attached hereto (the "Leases"), and any other rights and interests of any type in, on or under or relating to the lands also described on Schedule A-1 or in any of the Leases (the "Land"), and including any and all right, title and interest of Seller in and to the oil, gas and other hydrocarbons and other products produced in association therewith in, on or under any of the foregoing, and all oil and gas wells and injection and disposal wells located on any of the foregoing, or used or useful in connection therewith, or on lands pooled or unitized therewith, including, without limitation, the wells described in Schedule A-2 attached hereto (the "Wells"); (b)All right, title and interest of Seller in, to and under or derived from all presently existing or proposed unitization, pooling and communitization agreements, declarations and orders, and the properties covered and the units created or to be created thereby (including, but not limited to, all units formed or to be formed under orders, regulations, rules or other official actions of any federal, state or other governmental agency having jurisdiction) including without limitation, the agreements, declarations, orders, properties and units described in Schedule A-3 attached hereto to the extent that they relate to or affect all or any part of the Leases , Lands or Wells ("Unit Agreements") ; (c)Subject to any and all applicable consents to assign and other limitations on Seller’s rights to assign, all right, title and interest of Seller in, to and under or derived from all contracts, agreements, and instruments to the extent that the relate to or affect any of the Leases, Lands, Wells or Unit Agreements, including presently existing and effective oil, gas liquids, condensate, casinghead gas and gas sales, purchase, exchange, gathering, transportation and processing contracts, operating agreements, joint venture agreements, farmout agreements, partnership agreements, settlement agreements and all other agreements and instruments, including without limitation the agreements, instruments, and contracts described in Schedule A-3 attached hereto; (d)All right, title and interest of Seller in or to all personal property, fixtures, equipment leases, improvements, and other personal property, whether real, personal, or mixed (including, but not limited to, well equipment, casing, tubing, tanks, rods, tank batteries, boilers, buildings, pumps, motors, machinery, injection facilities, disposal facilities, field separators and liquid extractors, compressors, pipelines, gathering systems, docking facilities, air service facilities, helicopter facilities, power lines, telephone and telegraph lines, roads, and field processing plants, field offices and office furnishings related thereto, field office leases, equipment leases, trailers and all other appurtenances thereunto belonging), (the "Equipment") and in and to all easements, permits, licenses, servitudes, rights-of-way, surface leases and other surface rights, to the extent now being used or proposed to be used in connection with the exploration, development, operation or maintenance of the properties and interests described in subsections (a), (b) and (c) of this Section 1.2, or now being used or proposed to be used in connection with the 2 producing, treating, processing, storing, gathering, transporting or marketing of oil, gas and other hydrocarbons and other products produced in association therewith attributable to such properties or interests, and all contract rights (including rights under leases to third parties) related thereto (the "Easements") and in and to all natural gas, crude oil, condensate or other products produced from the properties described or referred to in subsection (a) of this Section 1.2 placed into storage or into pipelines (the "Products"); (e)All of Seller's right, title and interest in and to any production imbalances or balancing agreements relating to any of the Leases or otherwise arising by virtue of the fact that Seller may not have taken or marketed its full share of oil, gas and other hydrocarbons and other products produced in association therewith attributable to its ownership prior to the Effective Time; (f) Subject to the provisions of Section 1.3, all of Seller's right, title and interest in and to all causes of action, judgments, pending litigation, claims and demands set forth on Schedule C; and (g)Copies of all of Seller’s accounting records and books and files relating to any of the foregoing matters set forth in this Section 1.2 including, without limitation, all production records, operating records, correspondence, lease records, well records, and division order records; prospect files; title records (including abstracts of title, title opinions and memoranda, and title curative documents related to the Leases and Wells), contracts, electric logs, core data, pressure data, decline curves, graphical production curves, and a non-exclusive license to all geophysical data owned by Seller (collectively, the "Records"); provided, however, that the Records shall not include any interpretive information, documents, or reports, shall not include any Records that Seller is not contractually or legally permitted to assign, and, except as specifically otherwise provided in Article XIV, shall not include payroll or personnel records; and provided, further, that Seller shall be entitled to retain copies of all accounting records and other files that Seller reasonably believes it will need access to for future audit, tax, or reporting requirements. Section 1.3 Excluded Assets. Seller shall reserve and retain all of the Excluded Assets."Excluded Assets" shall mean: (a) all of Seller’s corporate minute books, accounting and financial records, and other business records that relate to Seller’s business generally (including the ownership of the Assets); (b) all trade credits, all accounts, suspended funds not otherwise specifically accounted for pursuant to Section 8.5, below, receivables (including from the results of audits), and all other proceeds, income or revenues attributable to the Assets with respect to any period of time prior to the Effective Time; 3 (c) all rights and interests of Seller (A) under any policy or agreement of insurance or indemnity, (B) under any bond or (C) to any insurance or condemnation proceeds or awards arising, in each case, from acts, omissions or events, or damage to or destruction of property occurringprior to the Effective Time; (d) all Hydrocarbons produced and sold from the Assets with respect to all periods prior to the Effective Time; (e) all claims of Seller for refunds of or loss carry forwards with respect to (A) production or any other taxes attributable to any period prior to the Effective Time, (B) income or franchise taxes or (C) any taxes attributable to the Excluded Assets; (f) all personal computers and associated peripherals and all radio and telephone equipment; (g) all of Seller’s computer software, patents, trade secrets, copyrights, names, trademarks, logos and other intellectual property; (h) all documents and instruments of Seller that may be protected by an attorney-client privilege other than title opinions; (i) all data that cannot be disclosed to Purchaser as a result of confidentiality arrangements under agreements with third parties; (j) all hedging transactions and gains or losses attributable to any hedging activities, whether occurring before or after the Effective Time; (k) all correspondence, reports, analyses and other documents relating to the transaction contemplated hereby (including without limitation, environmental reports and analyses), whether internal, with or produced by other prospective purchasers, produced by consultants or other third parties or otherwise, and (l) the assets and liabilities listed on Schedule 1.3. ARTICLE II PURCHASE PRICE Section 2.1 Purchase Price. The aggregate purchase price payable by Purchaser to Seller for the Assets shall be Ninety-Five Million Dollars ($95,000,000.00) (the "Preliminary Purchase Price"), subject to adjustment as set forth in Section 2.4 below. Section 2.2 Performance Deposit. Upon execution of this Agreement, Purchaser shall pay to Seller by wire transfer a deposit in the amount of Nine Million, Five-Hundred Thousand Dollars ($9,500,000.00) ("Performance Deposit") to be held by Seller in accordance with this Agreement.In the event that the transactions contemplated by this Agreement are consummated, the Performance Deposit shall be applied to the Purchase Price as set forth in Section 2.5(b) below.In the event this Agreement is terminated, the Performance Deposit shall be applied in accordance with the provisions of Article X. 4 Section 2.3 Allocation of the Purchase Price. (a)The Preliminary Purchase Price shall be allocated among the Leases and equipment included in the Assets in accordance with Section 8.3(b) andthe allocations set forth on Schedule B.Any adjustments to the purchase price under Section 2.4 and Section 12.1shall correspondingly (as appropriate) adjust the allocations set forth on Schedule B. (b)On or before the Closing Date, Seller and Purchaser shall agree in writing as to the allocation of the Final Purchase Price among the Assets under the methodology required by Section1060 of the Internal Revenue Code of 1986, as amended (the "Code").Such agreed allocation shall be set forth on Schedule 2.3 attached hereto.Seller and Purchaser must report the transactions contemplated hereby on all tax returns, including, but not limited to Form 8594, in a manner consistent with such allocation.Any adjustments to the purchase price under Section 2.4 and Section 12.1 shall correspondingly (as appropriate) adjust the allocations set forth on Schedule B. Section 2.4 Adjustment to Purchase Price. The Preliminary Purchase Price shall be adjusted as follows and the resulting amount shall be herein called the "Final Purchase Price": (a)The Preliminary Purchase Price shall be adjusted upward by the following (on a cash basis and on a sales, not an entitlement, method of accounting): (i)The amount of all capital expenditures (net to Seller's interest) incurred and paid by Seller during the period on or after the Effective Time to the Closing Date ("Adjustment Period") in respect of the ownership and operation of the Assets; (ii)The amount of all operating costs incurred and paid by Seller (excluding amounts paid in connection with the transactions contemplated by this Agreement) in respect of the ownership and operation of the Assets during the Adjustment Period; (iii)The value (determined by the price most recently paid prior to the Effective Time for such oil less all applicable deductions including, without limitation, deductions for tank bottom sediment and water) of all oil in storage above the wellhead as of the Effective Time which is credited to the Assets, less applicable production taxes, royalty and other burdens on the production payable on such oil and subsequently paid by Seller, the amount of oil in storage as of the Effective Time to be based on gauge reports to the extent available or on alternative methods to be agreed by the parties. 5 (iv)The amount of underproduced volumes of gas attributable to Seller as of the Effective Time, multiplied by a price of $4.00/Mcf for such production (net of royalties and taxes) in each case to the extent provided by existing balancing and other agreements affecting the Assets. (v)The amount of any Title Adjustment which is a net increase in the value of an Asset, as defined in Section 3.4(b). (b)The Preliminary Purchase Price shall be adjusted downward by the following (on a cash basis and on a sales, not an entitlement, method of accounting): (i)Amounts received by Seller for the sale of oil, gas, liquids or other associated minerals produced during the Adjustment Period (net of any production royalties, transportation costs and of any production, severance or sales taxes paid or to be paid by Seller), and all other amounts received or to be received by Seller relating to the ownership and operation of the Assets during the Adjustment Period including but not limited to amounts attributable to prepayments, cash calls, advance payments, gas transportation, take or pay payments and similar payments; (ii)Amounts received by Seller for the sale, salvage or other disposition during the Adjustment Period of any property, equipment or rights included in the Assets without Purchaser having received full payment therefor; (iii)All amounts otherwise received by Seller and attributable to the ownership of the Assets during the Adjustment Period; (iv)An amount equal to the value of the Assets set forth on Schedule B with respect to which preferential purchase rights have been exercised in accordance with Section 3.6; (v)The amount of any Title Adjustment which is a net reduction in the value of an Asset, as defined in Section 3.4(b); (vi) An amount equal to the value of any Casualty Loss as defined in Section 3.5; and (vii)The amount of overproduced volumes of gas attributable to Seller as of the Effective Time, multiplied by a price of $4.00/Mcf for such production (net of royalties and taxes) in each case to the extent provided by existing balancing and other agreements affecting the Assets. 6 (viii)An amount equal to any adjustment set forth in Section 13.2(b), Section 13.2(d), and 13.2(e). (c)It is Seller’s and Purchaser’s intent that the adjustments under this Agreement to the Preliminary Purchase Price, and any components of such adjustments, shall not be applied or computed in a manner that results in duplicative effect. Section 2.5 Payment and Calculation of Estimated Final Purchase Price; Payment at Closing. (a)Seller shall prepare and deliver to Purchaser, at least five "Business Days" (which term shall mean any day except a Saturday, Sunday or other day on which commercial banks in New York, New York are required or authorized by law to be closed) prior to the Closing Date, Seller's estimate of the Final Purchase Price to be paid at Closing, based upon the best information reasonably available to Seller, (such estimated Final Purchase Price being herein referred to as the "Estimated Final Purchase Price"), together with a statement setting forth Seller's estimate of the amount of each adjustment to the Preliminary Purchase Price to be made pursuant to Section 2.4.The parties shall negotiate in good faith and attempt to agree on such estimated adjustments prior to Closing. (b)At Closing, Purchaser shall pay to Seller the Estimated Final Purchase Price determined as set forth in Section 2.5(a) less an amount equal to the Performance Deposit without interest earned thereon. ARTICLE III ASSET INSPECTION AND TITLE EXAMINATION Section 3.1 Access to Records and Properties of Seller. Between the date of this Agreement and Closing, Seller agrees, subject to Section 8.2, to give Purchaser and its representatives full access at all reasonable times to the Assets and to the Records for inspection and copying at Purchaser's expense at Seller's office in Denver, Colorado.To the extent records are kept or maintained by Seller in other locations, Seller agrees to make same available at such other locations. Section 3.2 On-Site Tests and Inspections. Seller shall permit or, in case of any third-party operated wells, use its commercially reasonable efforts to cause the operator thereof to permit, Purchaser's authorized representatives to consult with Seller's or third-party operator's agents and employees during reasonable business hours and to conduct, at Purchaser's sole risk and expense, on-site inspections, tests and inventories of the Assets.Purchasers environmental investigation of the 7 Properties shall be limited to conducting a Phase I Environmental Site Assessment in accordance with the American Society for Testing and Materials (A.S.T.M.) Standard Practice Environmental Site Assessments: Phase I Environmental Site Assessment Process (Publication Designation: E1527-05) (“Site Assessment”), and at Seller’s discretion, shall be accompanied by Seller’s representative. If this agreement is terminated for any reason, Purchaser shall furnish Seller, free of cost to Seller, a copy of any written report prepared by or for Purchaser related to any Site Assessment of the Properties as soon as reasonably possible.All environmental reports prepared by or for Purchaser shall be maintained in strict confidence by Purchaser and shall be used by Purchaser solely in connection with the evaluation of the Properties or in any dispute with Seller involving the Properties.Except as provided in the preceding sentence, if Closing does not occur, such reports shall not be disclosed to any other party.If Closing does not occur, the foregoing obligation of confidentiality shall survive for five (5) years after the termination of this Agreement. Section 3.3 Title Matters. (a)For the sole purpose of determining the existence of Title Defects prior to the Closing, Seller warrants that it owns Defensible Title (as defined in Section 3.3(b)) to the Leases except to the extent affected by the litigation described on Schedule C. (b)As used herein, the term "Defensible Title" to the Assets shall mean such title of Seller that,: (i)is deducible of record either from the records of the applicable county or parish clerk and recorder or, in the case of federal leases, from the records of the applicable office of the Bureau of Land Management, or in the case of state leases, from the records of the applicable state land office, or from some combination of the foregoing official records; (ii)entitles Seller to receive not less than the net revenue interest (indicated by the letters "NRI") of Seller set forth in Schedule B of all oil, gas and associated liquid and gaseous hydrocarbons produced, saved and marketed from the Leases throughout the life of such properties; (iii)obligates Seller to bear costs and expenses relating to the maintenance, development and operation of the Leases in an amount not greater than the working interest (indicated by the letters "WI") set forth in Schedule B throughout the life of such properties except to the extent such increase in working interest is accompanied by a proportionate increase in net revenue interest; and (iv)is free and clear of encumbrances, liens and defects other than the Permitted Encumbrances. 8 (c)The term "Permitted Encumbrances", as used herein, shall mean: (1)lessors' royalties, overriding royalties, and division orders and sales contracts covering oil, gas or associated liquid or gaseous hydrocarbons, reversionary interests and similar burdens if and to the extent the net cumulative effect of such burdens does not operate to reduce the net revenue interest at any time in any property to less than the net revenue interest set forth in Schedule
